Citation Nr: 1414803	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for ankylosing spondylitis, to include as secondary to service-connected atopic dermatitis, psoriatic type.

2. Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected atopic dermatitis, psoriatic type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his ulcerative colitis and ankylosing spondylitis are secondary to his service-connected atopic dermatitis, psoriatic type.

The Veteran underwent a VA examination in February 2011 to address the nature and etiology of his ulcerative colitis and ankylosing spondylitis.  There, the Veteran was afforded a physical examination, but the examiner offered no opinion as to the etiology of those disabilities.  As a result, in January 2012, the examiner provided an addendum opinion.  He concluded that the Veteran's disabilities were less likely as not related to his period of active service.  The examiner also stated that it was less likely as not that the Veteran's disabilities were "secondary" to his service-connected atopic dermatitis, psoriatic type.  

Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).   Because no opinion has been provided as to whether the Veteran's ulcerative colitis or ankylosing spondylitis is aggravated by his atopic dermatitis, psoriatic type, the Board is unable to determine whether secondary service connection is warranted.  Thus, an addendum opinion as to whether the Veteran's ulcerative colitis or ankylosing spondylitis is aggravated by his atopic dermatitis, psoriatic type, is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Return the claims folder to the examiner who provided the February 2011 VA examination.  After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected atopic dermatitis, psoriatic type, aggravated (increased in disability beyond the natural progression) his ulcerative colitis and/or ankylosing spondylitis.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

If the examiner who provided the February 2011 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


